—In a proceeding to confirm an arbitration award dated October 17, 1997, American International Underwriters Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated December 1, 1998, as, upon reargument, adhered to a prior determination in an order entered September 1, 1998, which confirmed the award upon a finding that the arbitrators had no authority to vacate the award.
Ordered that the order is affirmed insofar as appealed from, with costs.
We reject the appellant’s contention that the arbitrators had the authority to vacate the arbitration award dated October 17, 1997. After an arbitrator renders an award, he or she is generally without power to render a new award or to modify the original award (see, Matter of Aetna Cas. & Sur. Co. v Vigilant Ins. Co., 241 AD2d 451; Silber v Silber, 204 AD2d 527, 529). The appellant’s remedy was to move to vacate the award pursuant to CPLR 7511 (b). Accordingly, the Supreme Court did not err in confirming the award (see, Matter of Aetna Cas. & Sur. Co. v Vigilant Ins. Co., supra). Santucci, J. P., Altman, Friedmann and H. Miller, JJ., concur.